                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Brian S.,                                             Case No. 18-cv-1893 (HB)

                     Plaintiff,

v.
                                                               ORDER
              1
Andrew Saul,
Acting Commissioner of Social Security,

                     Defendant.


HILDY BOWBEER, United States Magistrate Judge

       Pursuant to 42 U.S.C. § 405(g), Plaintiff Brian S. seeks review of the Acting

Commissioner of Social Security’s (the “Commissioner”) denial of the claimant’s

application for supplemental security income (“SSI”). 2 See generally (Compl. [Doc.

No. 1]. 3) The parties filed cross-motions for summary judgment. (Pl.’s Mot. for Summ.

J. [Doc. No. 13]; Def.’s Mot. for Summ. J. [Doc. No. 16].) For the reasons set forth

below, the Plaintiff’s Motion for Summary Judgment will be denied and the

Commissioner’s Motion for Summary Judgment will be granted.

1
  Andrew Saul was sworn in as the Acting Commissioner of Social Security on June 17,
2019, and has been substituted pursuant to Federal Rule of Civil Procedure 25(d).
2
  The Social Security Administrative Record (“R.”) is available at Doc. No. 12. For
clarity, when citing to the record, the Court uses the pagination as marked in the record
(on the bottom right of each page) rather than the CM/ECF pagination.
3
  In briefing his Motion for Summary Judgment, Plaintiff did not challenge the ALJ’s
decision with respect to his disability insurance benefit (“DIB”) claim alleged in his
Complaint. See, e.g., (Pl.’s Mem. in Supp. [Doc. No. 14 at 1 n.1].) The Court therefor
focuses on his SSI claim.
I.     BACKGROUND

       A.     Procedural History

       On January 30, 2015, Plaintiff protectively filed for SSI benefits. See, e.g., (R. 10,

86). Plaintiff alleged the he was disabled due to “Multiple conditions”; “Arthritis-Whole

Body”; “Knee Pain”; and “Low Back Pain.” See, e.g., (id. at 86.) Plaintiff asserted an

alleged onset date (“AOD”) of January 1, 2009. (Id.)

       The ALJ issued an unfavorable decision on May 23, 2017. (R. 10–21). Pursuant

to the five-step sequential evaluation procedure outlined in 20 C.F.R. § 416.920(a), the

ALJ first determined that Plaintiff had not engaged in substantial gainful activity since at

least his AOD of January 1, 2009. (Id. 12.) At step two, the ALJ determined that the

claimant had severe impairments of “arthritis and organic mental disorder.” (Id. 12.)

The ALJ found at the third step that no impairment or combination of impairments met or

medically equaled the severity of an impairment listed in 20 C.F.R. part 404, subpart P,

appendix 1. (Id. 13–14).

       At step four, the ALJ determined that Plaintiff had the residual functional capacity

(“RFC”) 4

       [T]o perform light work . . . except he requires a sit/stand option every half
       hour and he would need to move about for three minutes while remaining
       on task. He can occasionally climb ramps and stairs. He can never climb
       ladders, ropes, or scaffolds. He can occasionally stoop, kneel, crouch, and
       crawl. He is limited to performing simple, routine tasks and making simple

4
  An RFC assessment measures the most a person can do, despite his or her limitations.
20 C.F.R. § 416.945(a)(1). The ALJ must base the RFC “on all relevant evidence,
including medical records, observations of treating physicians and others, and the
claimant’s own descriptions of his or her limitations.” Eichelberger v. Barnhart,
390 F.3d 584, 591 (8th Cir. 2004).
                                              2
       work related decisions. He can have occasional, brief, and superficial
       interactions with the public, coworkers, and supervisors.

(Id. 14.) The ALJ also found at step four that Plaintiff was not able to perform his past

relevant work as a progressive assembler and fitter and meat clerk. (Id. 19.) The ALJ

based this conclusion largely on testimony from the vocational expert that “an individual

of the claimant’s age, education, vocational background, and residual functional

capacity” was incapable of performing such work. (Id.)

       At step five, however, considering Plaintiff’s age, education, work experience, and

RFC, the ALJ found Plaintiff could work in jobs that exist in significant numbers in the

national economy, including: housekeeping cleaner, small products assembler, and bench

assembler. (Id. 20.) Thus, the ALJ concluded that Plaintiff was not disabled. (Id. 21.)

       Plaintiff sought review by the Appeals Council, which denied his request. (R. 1–

6). The ALJ’s decision therefore became the final decision of the Commissioner. (Id.);

see also 20 C.F.R. § 416.1481. Plaintiff then commenced this action for judicial review.

       Plaintiff contends the ALJ erred in evaluating the claimant’s impairments and in

determining that the claimant is not disabled because, inter alia, the ALJ did not provide

good specific reasons—supported by the evidence—to explain why opinions of

Mary Lamusga, RN, PAC, A. Neil Johnson, MD, Ed Modahl, MS.Ed., LP, and

Sheila Froemming, MD, were discounted. (Pl.’s Mem. in Sup. at 5–18.) Plaintiff also

asserts that if those opinions were afforded proper weight, the ALJ’s determination is not

supported by substantial evidence. (Id. at 9–10.) Consequently, Plaintiff requests that




                                             3
the case be remanded to the Commissioner for further administrative proceedings

pursuant to 42 U.S.C. § 405(g). (Id. at 18.)

       B.     Factual Background 5

              1.     Plaintiff’s Background and Testimony

       At the time of his AOD, Plaintiff was thirty-eight years old, and therefore a

“younger person.” 20 C.F.R. § 416.963(c). (R. 86.) Plaintiff has a high school

education, “but all through school” he attended special education. (Id. 39; see also id.

242.) From April 1997 until January 2003, Plaintiff worked as an assembler for a

landscaping business. (Id. 265.) From September 2003 until November 2004, Plaintiff

worked as a meat processor. (Id.) There is no reported employment income after 2004.

(Id. 225.)

       At a March 2017 hearing before the ALJ, Plaintiff testified that he was single and

living in a home by himself, but that he was receiving a relative’s help to handle the

mortgage payments because he “can’t afford [them].” (Id. 39.) At home, he cares for

two dogs and a cat. (Id. 49–50.) To pass the time, he watches TV, sitting as long as he

can before getting up and moving around, and when it’s nice out, he tries “to get what

exercise I can get.” (Id. 51.) Plaintiff also testified that he is able to wash and dress

himself, but he uses a chair in the shower so he does not need to stand, except when he

washes his hair. (Id. 51.) Plaintiff also discussed other assistive devices in his home,


5
  The Court has reviewed the entire administrative record thoroughly, giving particular
attention to the facts and records cited by the parties. The Court will recount the facts of
record only to the extent they are helpful for context or necessary for resolution of the
specific issues presented in the parties’ motions.
                                               4
including rails on the walls, and an elevated toilet seat. (Id. 51.) In response to

questioning by his attorney, Plaintiff also testified that a cane that Plaintiff had with him

was prescribed by a doctor, and that he has it with him all the time. (Id. 46.) Plaintiff

testified that he could only walk about 200 feet with or without his cane. (Id. 55.)

       He further testified that he had some trouble reading but had some assistance in

that respect. (Id. 39–40.) That said, Plaintiff stated that he had no problems making

change at a store, paying bills, or otherwise handling his finances. (Id. 40.) With respect

to other activities of daily living, Plaintiff testified that he does dishes, but that he has “to

be very careful because I drop them and break them” because he has trouble making a fist

and holding on to things. (Id. 42–43.) He also stated that he does his own shopping,

although he has to “lean up against the grocery cart” to help him mitigate the pain in his

lower extremities and he makes frequent stops as he walks down the aisles. (Id. 44–45.)

He also mentioned trying to use electronic carts and scooters when shopping, but noted

that oftentimes they are not available. (Id. 45.) Plaintiff also testified that his

impairments now prevent him from hunting or fishing and he has not engaged in those

activities in at least five years. (Id. 50.)

       Plaintiff testified that he is able to prepare his own meals, and uses a grill during

the summer, although he needs to be seated while using the grill. (Id. 52.) With respect

to his cooking, Plaintiff stated that he does not follow recipes; he will “just throw things

together and make it taste good.” (Id.) Plaintiff also testified that although he had some

help with reading, he received no help with grocery shopping, doing household chores,

yard work, or paying bills. (Id.) In response to questions from the ALJ, Plaintiff stated

                                                5
that it “takes me all day to mow my grass because I mow for a while.” (Id. 53.) Plaintiff

estimated that his lawn was about an acre and that he used a riding mower to mow his

lawn. (Id.)

       With respect to other aspects of his impairments, Plaintiff stated that he has pain in

his knees, back, wrists “going into [his] shoulders” and that his “ankles are starting to

pop.” (Id. 42.) Plaintiff testified that an unnamed doctor told him his arthritis was

“unbelievable,” and because of his arthritis he was unable to bend one of his fingers and

one wrist “don’t move.” (Id. 43.) He stated that he cannot sit for too long and needs to

get up from time to time to manage his pain. (Id. 45–46.) He takes medication three

times per day as prescribed by his doctors to manage his arthritis but that “it’s not doing

me no good yet.” (Id. 47.) Plaintiff stated that his sleep is sometimes interrupted by his

pain. (Id. 54.)

              2.     Relevant Evidence

                     a.     Plaintiff’s Functional Reports

       As part of his application for benefits, Plaintiff completed two functional reports

in 2015. See, e.g., (id. 246–63, 282–89.) In both reports, Plaintiff indicated no problems

with many activities of daily living, including dressing, bathing, shaving, using the toilet,

and attending to other personal care needs. (Id. 249, 283.) He stated he cooked daily,

prepared each meal, which were “complete meals with several courses.” (Id. 250; see

also id. 284.) Plaintiff noted it could take thirty minutes to an hour to prepare each meal.

(Id. 250.) Plaintiff was able to clean, do laundry, mow his lawn, and remove snow, and

these tasks could take twenty minutes to two-and-a-half hours. (Id. 250; see also id.

                                              6
284.) Plaintiff also indicated that he could drive and shop for himself for both food and

clothing. (Id. 251, 285.) Plaintiff stated that his impairments affected his ability to hunt

and fish, but that he tries to do “it in the season when I can walk.” (Id. 252; see also id.

286.) Plaintiff stated that he used no mobility aids, including a cane. (Id. 254, 288.)

                     b.      Medical Evaluations and Treatment

       On May 19, 2011, Plaintiff met with Dr. Froemming, a doctor of family medicine,

to discuss his concerns regarding joint pain and swelling. (Id. 334–41.) Dr. Froemming

noted Plaintiff had some swelling in face and hands. (Id. 335.) She stated he had “good

range of motion of the upper and lower extremities,” and that Plaintiff was “actually

more concerned about the popping noise that he hears when he moves his fingers or his

knees.” (Id.) She did “not note any erythema or swelling of any joints in particular other

than again to note the diffuse swelling in his hands.” (Id.) Dr. Froemming’s primary

concern seem to be with Plaintiff’s family history of thyroid disease. (Id.) She ordered

various tests to assess the functioning of his thyroid, and if that was normal, the plan

would be “for further evaluation with ANA and rheumatoid” tests. (Id.) An imaging

study of his thyroid suggested possible thyroiditis. (Id. 337.) An ultrasound of Plaintiff’s

hands was largely unremarkable; “[j]oint spaces [were] well maintained” there was no

“evidence for cortical destruction or erosions” and soft tissue swelling was limited to “the

medial aspect of the left index finger.” (Id. 339.) Tests related to Plaintiff’s lumbar and

thoracic spine were negative. (Id. 340–41.)

       Plaintiff followed up with Dr. Froemming on October 6, 2011. (Id. 345–46.) She

noted Plaintiff’s diagnosis of hypothyroidism back in May 2011. (Id. 345.) As part of

                                              7
that diagnosis, Dr. Froemming stated that Plaintiff was given a two-month supply of

medication, but was “advised that he follow up in clinic for repeat labs and further

evaluation. He did not follow that advice, and today is the first visit back to the clinic.”

(Id. 345.) Additional imaging studies were ordered based on Plaintiff’s complaints of

joint pain in his hands and back. (Id. 346.)

       On December 30, 2011, Plaintiff was again seen by Dr. Froemming. She noted

“[i]t has been approximately thee months since his last visit, and he has generally been

coming in when his medication runs out rather than every six to eight weeks as

recommended so that we can get his hypothyroidism appropriately treated.” (Id. 342.)

Dr. Froemming also noted that Plaintiff indicated the medication he was on to treat his

hypothyroidism noticeably reduced the swelling in his face and hands. (Id.) She also

stated that she had “prescribed him a trial of meloxicam at his last visit” to address pain

stemming from what Plaintiff believed to be arthritis, and that Plaintiff stated “this

medication is very helpful for him.” (Id.) In this treatment note, Dr. Froemming also

discussed Plaintiff’s request for her to fill out disability paperwork for him. (Id. 343.)

She noted that she asked him about his learning disability and that he responded that he

was unable to read “other than signing his name and writing some numbers.” Based on

what she “gathered from our visits and what he has told me about his learning disability”

her treatment note reflected her skepticism that he would “be able to maintain any type of

gainful employment.” (Id.) Finally, to help address Plaintiff’s complaints of back pain,

Dr. Froemming recommended physical therapy, which Plaintiff declined. (Id.)



                                               8
       Plaintiff also treated with Ms. Lamusga, a registered nurse and physician assistant.

In an August 29, 2014, visit with Ms. Lamusga, Plaintiff indicated that his back and knee

pain was worsening. (Id. 361.) Upon examination, Ms. Lamusga noted no erythema or

swelling in Plaintiff’s knees, and observed that he was sitting comfortably. (Id. 363.)

Plaintiff appeared to have full range of motion in his knees, but “patient’s effort was

limited secondary to pain.” (Id.) Ms. Lamusga also observed Plaintiff had an antalgic

gait and mild tenderness to palpation. (Id.) With respect to Plaintiff’s spine, the physical

examination was largely normal, and Plaintiff had only mild tenderness to palpation.

(Id.) Ms. Lamusga reported that Plaintiff indicated an inability to squat and to walk on

his toes and heels. (Id.)

       On October 10, 2014, Ms. Lamusga again treated Plaintiff for his ongoing

complaints of joint pain and swelling. (Id. 356–60.) Ms. Lamusga indicated that Plaintiff

complained that he could “hardly move” due to this pain. (Id. 356.) She noted Plaintiff

presented with joint swelling and decreased ranged of motion. Plaintiff was also seen

limping and “slow to get up from chair and straighten out.” Ms. Lamusga also noted that

there was “no clubbing, cyanosis, edema, or deformity noted with full range of motion of

all joints” in Plaintiff’s extremities. (Id.) Ms. Lamusga opined that Plaintiff’s arthritis

had deteriorated since the last visit. (Id. 359.) As part of this visit, Plaintiff also

underwent imaging studies of his joints. (Id. 352–55.) The imaging studies were largely

unremarkable. For instance, with respect to his knees “[n]o facture, dislocation, soft

tissue calcifications, erosive or expansile change is noted.” (Id. 352, 355.) Likewise with

respect to the right hand, “[n]o abnormality of the right hand is identified” and “no

                                                9
significant arthritic changes” were noted. (Id. 354.) That said, there was some soft tissue

swelling noted in the left hand and a “[s]mall linear metallic radiopaque foreign body”

was noted in the soft tissue. (Id. 353.)

       On January 19, 2015, Plaintiff again saw Ms. Lamusga. (Id. 348–51.) In this

treatment note Plaintiff “[c]omplains of muscle aches, muscle weakness, back pain, joint

swelling and joint pains.” (Id. 349.) Ms. Lamusga noted joint tenderness and decreased

range of motion. (Id.) She opined that his joint pain and arthritis had deteriorated, see

(id. 350), but did not change the recommended course of treatment. (Id. 351.)

       On May 18, 2016, Plaintiff was again seen by Ms. Lamusga. She noted swelling

and tenderness at all joints in his fingers, hand, and wrist, see (id. 429). Ms. Lamusga

also noted the “joints involved are . . . deformed,” (id.), but an imaging study of those

areas was found to be largely unremarkable when compared to the imaging study

conducted on October 10, 2014. (Id. 430–34.) For instance, with respect to the right

hand, “mild degenerative narrowing of the radiocarpal joint” was observed, and the

“[r]emainder of the right hand and wrist [were] otherwise unremarkable.” (Id. 431.) Left

hand images were unremarkable in comparison to images taken in 2014. (Id. 432.)

       None of the medical records suggests that Plaintiff was ever prescribed a cane to

aid in his mobility. In addition to the above, and particularly relevant to determinations

before the Court, the record includes additional opinions from Ms. Lamusga,

Dr. Johnson, and Mr. Modahl.




                                             10
                             i.     Ms. Lamusga

       On January, 19, 2015, Ms. Lamusga provided a medical source statement setting

forth her opinion regarding Plaintiff’s impairments. (Id. 325–29.) The statement form

included the instruction to the provider that “it is important that you relate particular

medical findings to any reduction in capacity: the usefulness of your opinion depends on

the extent to which you do this.” (Id. 325.) Ms. Lamusga opined that Plaintiff could only

lift ten pounds occasionally, less than ten pounds frequently, could stand and walk for a

maximum of less than two hours, could sit for a maximum of less than two hours, never

twist, stoop, climb ladders, rotate or flex his neck. (Id. 325–26.) In support of these

opinions Ms. Lamusga stated that generalized arthritis, pain in joints at multiple sites, and

Plaintiff’s physical therapy evaluations supported her opinion. (Id. 326.) Ms. Lamusga

also opined that Plaintiff should avoid all exposure to extreme temperatures, wetness,

humidity, vibrations, and hazards, such as heights and machinery. (Id. 328.) When

prompted to provide medical findings that would support these limitations, she stated “all

will exacerbate symptoms,” without providing additional explanation. (Id.)

       A physical therapy assessment included with and referenced by Ms. Lamusga’s

medical source statement indicated that Plaintiff had difficulty lifting more than five

pounds overhead due to pain, and the maximum floor to waist crate lift was ten pounds.

(Id. 467.) Plaintiff indicated 10/10 pain when attempting to lift twenty pounds. (Id.)

                             ii.    Dr. Johnson

       Plaintiff was referred to Dr. Johnson, a doctor of internal medicine, for a

consultative examination, which occurred on May 14, 2015. (Id. 366–70.) As part of this

                                              11
examination, Dr. Johnson measured the range of motion of the Plaintiff’s back, knees,

fingers, and wrists. These measurements were generally within normal ranges. (Id. 367–

69.) Dr. Johnson noted that he “didn’t see any deformities” and that “[t]here [is] a

disconnect between the symptomology and the findings.” (Id. 367.) A radiology report

of Plaintiff’s lumbar spine showed no abnormalities. (Id. 373.)

       Dr. Johnson opined as to Plaintiff’s mental and physical capabilities. (Id. 370.)

As for his mental impairments, Dr. Johnson opined that “[t]he patient has a severe

learning disability. He is going to have a hard time functioning in the work force simply

due to [the] learning disability. He states that he handles his own financial affairs but

I am not sure how.” (Id.) Dr. Johnson gave no opinion pertaining to Plaintiff’s ability to

work based on his physical impairments. On the specific subject of Plaintiff’s complaints

of joint paint due to arthritis, Dr. Johnson opined that he did not “see any deformity.

I see no sign of rheumatoid arthritis. The pain is the limiting factor.” (Id.)

                             iii.    Mr. Modahl

       Mr. Modahl, a licensed psychologist, assessed Plaintiff’s intellectual functioning

on July 22, 2015. (Id. 416–20.) Prior to testing, Mr. Modahl observed that Plaintiff’s

hands shook and that he walked with a limp. (Id. 418.) As part of Plaintiff’s evaluation,

he was given a WAIS-IV full scale IQ test. Plaintiff’s full scale and composite scores of

70 placed him “within the borderline to mildly impaired level of functioning.” (Id. 419.)

Based on a combination of social impairments due to perceived isolation, cognitive

deficits, particularly as it relates to language, and “significant health issues” related to

motor functioning, Mr. Modahl opined that “it is highly unlikely that [Plaintiff] will be

                                               12
able to find and keep employment.” (Id. 420.) And “[b]ased upon assessment of

objective and clinical observations” Mr. Modahl further opined “that [Plaintiff] will have

difficulty understanding, remember[ing], and follow[ing] directions due to cognitive

deficits. He further appears to be unable to carry out work-like tasks for up to several

hours at a time most days with sufficient persistence and pace due to cognitive deficits

and physical health issues.” (Id.)

                     c.      State Agency Consultant Opinions

       In a report dated August 11, 2015, Charles Grant, MD, an endocrinologist, and

Mary Sullivan, Ph.D., a neuropsychologist, provided opinions as to Plaintiff’s physical

and mental impairments, respectively. (Id. 93–103.)

       Dr. Grant opined that Plaintiff had the residual functional capacity to occasionally

lift and carry fifty pounds and frequently carry twenty-five pounds. (Id. 98.) Dr. Grant

also opined that Plaintiff could walk or stand for six hours in an eight-hour workday or sit

six hours in an eight-hour workday. (Id.) Dr. Grant believed Plaintiff had few postural

limitations, specifically limiting Plaintiff to climbing ramps, stairs, ladders, ropes, and

scaffolds occasionally. (Id. 98–99.) In support of these opinions, Dr. Grant pointed to

the various imaging tests that were unremarkable, and to Plaintiff’s own self-reporting

from which Dr. Grant concluded that he “remains quite functional” as to his activities of

daily living. (Id. 93.) With respect to Ms. Lamusga’s medical source statement,

Dr. Grant noted that it was prepared by a physician’s assistant, and that her

“[c]onclusions are in excess of what would be expected” based on the established

examinations and imaging findings. (Id.)

                                              13
       With respect to Plaintiff’s mental impairments, Dr. Sullivan opined that Plaintiff’s

WAIS-IV test results “are grossly out of proportion to [Plaintiff’s] daily living

capabilities” and “[a]ssuming [intellectual disability] is lifelong, [Plaintiff] would have

been unable to do the work he says he has done in the past, namely meat processing and

landscaping/assembly.” Dr. Sullivan identified other aspects of the record where

Plaintiff’s responses to evaluators were inconsistent with the answers he provided in

other contexts. For instance, “[d]espite telling the panelist he no longer hunts or fishes,

reports on the [form] he both hunts and fishes in season depending on his ability to get

out.” Dr. Sullivan found Plaintiff to be “partially credible at best,” see (id. 101), and

given the various inconsistencies between Plaintiff’s statements to consultative examiners

and medical providers, and information he provided in his own functional reports, she

raised the concern that he was misrepresenting his true capabilities. (Id. 91.)

       In a report dated September 24, 2015, Richard Hadden, MD, and James Alsdurf,

Ph.D, LP, were asked to reconsider Plaintiff’s impairments on the basis of Plaintiff’s

alleged worsening condition. (Id. 122–37.) Each concurred with the initial opinions

proffered by Dr. Grant and Dr. Sullivan. See generally (id.)

II.    DISCUSSION

       A.     Legal Standard

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision. 42 U.S.C.

§ 405(g). “Substantial evidence is less than a preponderance but is enough that a

reasonable mind would find it adequate to support the Commissioner’s conclusion.”

                                              14
Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002) (citing Prosch v. Apfel,

201 F.3d 1010, 1012 (8th Cir. 2000)). The Court must examine “evidence that detracts

from the Commissioner’s decision as well as evidence that supports it.” Id. (citing Craig

v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000)). That said, the Court may not reverse the

ALJ’s decision simply because substantial evidence would support a different outcome or

the Court would have decided the case differently. Id. (citing Woolf v. Shalala, 3 F.3d

1210, 1213 (8th Cir. 1993)). In other words, if it is possible to reach two inconsistent

positions from the evidence, and one of those positions is that of the Commissioner, the

Court must affirm the decision. Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).

       B.     Analysis

       Plaintiff argues that the ALJ erred in the manner in which he discounted the

opinions of Ms. Lamusga, Dr. Johnson, Mr. Modahl, and Dr. Froemming. So long as the

ALJ provides a reasonable basis supported by substantial evidence of record for

discrediting other evidence, the Court must defer to those determinations. See Hogan v.

Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (explaining that deference to ALJ is appropriate

when ALJ explicitly discredits claimant and presents a reasonable basis for doing so).

The Court concludes that the ALJ provided a reasonable basis to discount the opinions of

each of these providers.

              1.     Ms. Lamusga

       The ALJ gave little weight to Ms. Lamusga as Plaintiff’s treating nurse and

physician’s assistant. (R. 17.) In particular, the ALJ noted that Ms. Lamusga’s opinions

contained in her medical source statement were overly restrictive because they were

                                             15
inconsistent with “the lack of significant findings on the diagnostic imaging studies.”

(Id.) The ALJ also cited Plaintiff’s “relatively routine and conservative treatment as well

as the evidence of the claimant’s daily activities” and lapses in care to support his

decision. (Id. 16, 17.) Furthermore, the ALJ noted that while Ms. Lamusga stated that

Plaintiff could not walk without a cane when she completed an application on behalf of

Plaintiff for a disability parking placard, “there is no evidence that a cane was

prescribed.” (Id. 17.)

       As an initial matter, because Plaintiff’s claim was filed before March 27, 2017,

Ms. Lamusga did not qualify as an “acceptable medical source,” see 20 C.F.R.

§§ 416.902(a)(7)-(8), and therefore these opinions were not from a “treating source” and

did not qualify as a “medical opinion.” 20 C.F.R. §§ 416.927(a)(1)-(2). That aside, the

ALJ provided good reasons for discrediting Ms. Lamusga’s opinions in the medical

source statement because Ms. Lamusga’s opinions were inconsistent with the record.

See, e.g., Toland v. Colvin, 761 F.3d 931, 936 (8th Cir. 2014) (because there was

“no evidence in the record that he or any other physician prescribed Toland a cane or

other assistive device for walking” and “Toland’s self-reported abilities” in activities of

daily living were inconsistent with the medical provider’s opinion, the ALJ properly

discredited that opinion evidence); Goff v. Barnhart, 421 F.3d 785, 790–91 (8th Cir.

2005) (inconsistency with other evidence is a sufficient justification to discount an

opinion).

       Furthermore, the ALJ rightly discounted Ms. Lamusga’s opinion with respect to

Plaintiff’s impairments because Plaintiff never sought treatment from her for his mental

                                             16
impairments, and Plaintiff’s treatment for his physical impairments was conservative.

For instance, Plaintiff seems to have relied primarily on prescription medication, and at

times declined other forms of treatment when prescribed. Dr. Froemming also noted that

Plaintiff was not following medical advice for more aggressive monitoring of his

hypothyroidism. See, e.g., (R. 342–43); cf. Moore v. Astrue, 572 F.3d 520, 525 (8th Cir.

2009) (“conservative treatments were inconsistent with” claims of disabling pain); see

also Lovell v. Colvin, 137 F. Supp. 3d 347, 354 (W.D.N.Y 2015) (conservative medical

treatment supports a finding “that plaintiff is not as restricted as he claims”).

Furthermore, the ALJ did not err by considering Plaintiff’s nearly two-year lapse in

obtaining medical care for his alleged impairments. See, e.g., Chamberlain v. Shalala,

47 F.3d 1489, 1495 (8th Cir. 1995) (“Failure to seek aggressive medical care is not

suggestive of disabling pain.”).

       Nor is there any basis in the record to require the ALJ to give greater credence to

the opinions Ms. Lamusga gave in 2016. Beyond Plaintiff’s subjective complaints, there

is little objective medical evidence to suggest a worsening of his condition. For example,

in May 2016, Ms. Lamusga noted swelling and tenderness at all joints in his fingers,

hand, and wrist, see (id. 429). Ms. Lamusga also noted the “joints involved are . . .

deformed,” (id.), but an imaging study of those areas at that time was found to be largely

unremarkable but for “[m]ild degenerative narrowing of the radiocarpal joint.” (Id. 430.)

This inconsistency also undermines Ms. Lamusga’s opinion as to the severity of

Plaintiff’s impairments based on the noted “deformity.” Cf. Goff, 421 F.3d at 790–91.



                                              17
In sum, the ALJ did not err in discounting Ms. Lamusga’s opinions about Plaintiff’s

impairments.

               2.    Dr. Johnson

       The ALJ gave partial weight to Dr. Johnson’s opinion. (Id. 17.) Specifically, the

ALJ concluded that Dr. Johnson’s observation “that there was a disconnect between the

claimant’s symptomology and the objective findings” was “generally consistent with the

evidence of record discussed herein.” (Id.) But the ALJ accorded little weight to

Dr. Johnson’s opinion “that the claimant had a severe learning disability and that he

would have a difficult time functioning in the work force due to the learning disability.”

(Id.) The ALJ explained he was discounting Dr. Johnson’s opinion in this regard

because, inter alia, the opinion was not consistent with the evidence in the record and

“there [was] no evidence that Dr. Johnson is a mental health professional or that he

formally evaluated the claimant for a mental impairment.” (Id.)

       The Court concludes the ALJ provided good reasons supported by substantial

evidence in the record to support his decision to discount Dr. Johnson’s opinion. First, it

is well established that an ALJ may discount or disregard opinion evidence that is

inconsistent with other objective evidence in the record. See, e.g., Goff, 421 F.3d at 790–

91. Here, the ALJ pointed to a number of facts in the record that militated against a

conclusion that Plaintiff’s mental impairments were disabling. For instance, “the

claimant is able to live alone and manage his finances,” “the claimant is able to perform

activities of daily living,” and “[t]he claimant was able to perform work at or above the

level of substantial gainful activity prior to the alleged onset date of disability.” (R. 16–

                                              18
17.) The ALJ found this last fact of particular relevance because “[t]here are no

allegations or evidence in the record that the claimant’s mental impairment worsened

since high school or since the alleged onset date of disability.” (Id. 17.) In this regard, it

is noteworthy that Plaintiff did not file for disability benefits on the basis of his mental

impairments. See, e.g., (R. 86.) Thus, the record as a whole, including Plaintiff’s

activities of daily living and his years of gainful activity, are inconsistent with a

conclusion that Plaintiff’s mental impairments preclude employment.

       Second, it is permissible for an ALJ to discredit opinions that are premised on a

claimant’s own subjective complaints in the absence of objective findings. See, e.g.,

Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007) (“The ALJ was entitled to give less

weight to Dr. Harry’s opinion, because it was based largely on Kirby’s subjective

complaints rather than on objective medical evidence.”); cf. Randolph v. Barnhart,

386 F.3d 835, 840 (8th Cir. 2004) (“The treatment notes from these sessions do not

indicate that Vega had sufficient knowledge upon which to formulate an opinion as to

Randolph's ability to function in a workplace.”) It is clear that Dr. Johnson relied in large

part upon Plaintiff’s subjective complaints. (R. 366–70.) As a result, the ALJ did not err

in discounting Dr. Johnson’s opinion.

              3.      Mr. Modahl

       The ALJ gave little weight to the opinion of the consultative examiner,

Mr. Modahl. (Id. 18.) Specifically, the ALJ found Mr. Modahl’s opinion that Plaintiff

would struggle “to carry out work-like tasks with sufficient persistence and pace due to

his cognitive deficits and physical health issues” to be at odds with Plaintiff’s activities of

                                              19
daily living, lack of mental health treatment in the record, and years of gainful work

activity before the AOD.

       For similar reasons stated above in connection with the opinion of Dr. Johnson,

the ALJ’s conclusion that Mr. Modahl’s opinions should be discounted because they

were not consistent with the other evidence of record is supported by substantial

evidence. Specifically, Mr. Modahl’s opinion that Plaintiff would struggle to work

because of his mental impairments is inconsistent with Plaintiff’s ability “to perform

work at or above the level of substantial gainful activity prior to the alleged onset date of

disability.” (R. 16–17); cf., Goff, 421 F.3d at 790–91. Also, Mr. Modahl’s assessment of

Plaintiff’s physical impairments was not based on any objective testing that he

conducted, and the ALJ’s decision to afford this opinion little weight was appropriate

under the circumstances. See, e.g., Kirby, 500 F.3d 705, 709; cf. Randolph, 386 F.3d at

840.

              4.     Dr. Froemming

       The ALJ gave little weight to Dr. Froemming’s opinion regarding Plaintiff’s

ability to work because her opinion was premised on Plaintiff’s mental impairments and

was based on Plaintiff’s subjective complaints, not on any objective findings by

Dr. Froemming (because she never treated or even evaluated Plaintiff regarding his

mental impairments). (Id. 18.) Similar to the above discussion, the ALJ provided good

reasons for discrediting the opinion of Dr. Froemming, and each one is supported by

substantial evidence. See, e.g., Kirby, 500 F.3d 705, 709; cf. Randolph, 386 F.3d at 840.



                                             20
       Consequently, the Court concludes the ALJ did not err in the manner in which he

evaluated and weighed the opinion evidence of Dr. Froemming.

III.   CONCLUSION

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff Brian S.’s Motion for Summary Judgment [Doc. No. 13] is

              DENIED; and

          2. The Acting Commissioner of Social Security’s Motion for Summary

              Judgment [Doc. No. 16] is GRANTED.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 29, 2019                     s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                            21
